DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 70, of record on page 2 of the previous Action, is withdrawn.
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 70, of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 70 as being unpatentable over Fenech et al (WO 2014/164416 A1), of record on page 2 of the previous Action, is withdrawn.



NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 7, 10, 14 and 16 — 17 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Fenech et al (WO 2014/164416 A1).
With regard to Claim 7, Fenech et al disclose a package (paragraph 0090) comprising a
film comprising a first film layer and a second film layer, the first film layer having a pressure
sensitive adhesive ‘16’ (paragraph 0087; Figure 3) that is butyl rubber (paragraph 0079),
therefore a polybutene — based resin; the layer of adhesive is therefore a bonding layer, and the
second film layer enables release of the bonding layer, when pressure is applied;
the bonding layer is disposed adjacent the second film layer, because the first film layer is
disposed over the width of the second film layer (paragraph 0087); an opening feature is formed
in the film (paragraph 0090); the pressure sensitive adhesive is disposed on a film ‘12’
(paragraph 0087; Figure 3), which is an outer film layer of the first film layer as shown in Figure
3; the bonding layer is additionally  disposed between all portions of, and therefore between, the first and second film layers (paragraph 0087; Figure 1), and the outer film layer includes an outwardly projecting gripping tab ‘34’ that permits the package to be opened (pull tab; paragraph 0090; Figure 1); an entire downwardly – facing surface of the outer film layer, including the gripping tab, is therefore continuously attached to and covered by the bonding layer; the film is coextruded (paragraph 0079). However, the claimed aspect of the film being ‘coextruded ’ is directed to a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Fenech et al do not explicitly disclose an inner film layer that enables release of the bonding layer and the bonding layer disposed between the outer film layer and a tie layer. However, Fenech et al disclose that the package comprises a film
comprising layers of polyethylene terephthalate and nylon and adhesive (paragraph 0076). It would have been obvious for one of ordinary skill in the art to provide for a film comprising a
layer of nylon between two layers of polyethylene terephthalate, and adhesive, as a film
comprising layers of polyethylene terephthalate and nylon and adhesive is disclosed. The outer
film layer would therefore comprise polyethylene terephthalate, and the second film layer would
comprise an inner film layer that is nylon and a tie layer that is the adhesive. Because the first
film layer also comprises pressure sensitive adhesive, an opening that is resealable is disclosed.
Fenech et al also do not disclose that the bonding layer covers an entire upwardly — facing
surface of the inner film layer, because Fenech et al disclose that the film ‘12’ is disposed over a
portion of the width of the second film layer ‘14’ (paragraph 0087). However, because ‘a
portion’ is disclosed, it would have been obvious for one of ordinary skill in the art to provide for
a portion that is almost an entire upwardly — facing surface of the inner film layer, for example
99.9%, in the absence of unexpected results. Although the disclosed range of coverage would not
be identical to the claimed range, and would not overlap the claimed range, the coverage would
be sufficiently close to the claimed coverage that one of ordinary skill in the art would have
expected the same properties. There is a prima facie case of obviousness because the coverage
would be sufficiently close to the claimed coverage that one of ordinary skill in the art would
have expected the same properties. MPEP 2144.05. As shown in Figure 3, the opening is formed
by a first cut through the film ‘12’ and the bonding layer and a second cut, offset from the first
because it is more narrow, through the remainder of the film. A lower portion defined by an
inner cut extending through the inner film layer but not the bonding layer is therefore disclosed, and an upper portion defined by an outer cut extending through the outer film layer and the bonding layer but not the inner film layer is disclosed.
With regard to Claim 10, because an opening is disclosed, an opening is disclosed that is
reclosable an infinite number of times.
With regard to Claim 14, an inner film layer and bonding layer having different polarities
would therefore be obtained.
With regard to Claim 16, the bonding layer is therefore a thermoplastic.
With regard to Claim 17, a sealant layer is disclosed that is an adhesive that produces a
cold seal (paragraph 00134), therefore sealed to form a package having an interior and a top
wall, the opening feature disposed in the top wall so that the upper portion can be pulled back.

6. 	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al
(WO 2014/164416 A1) in view of Klug et al (U.S. Patent No. 3,977,160).
Fenech et al disclose a package as discussed above. The package is
wrapped around the contents (paragraph 00104 of Fenech et al), which comprises
chocolates (paragraph 00133 of Fenech et al). Fenech et al fail to disclose a
package comprising a tray.
Klug et al teach that it is known in the art for a package of chocolates to comprise a tray,
for the purpose of holding 250 g of chocolates (column 1, lines 12 — 18).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
tray in order to hold 250 g of chocolates as taught by Klug et al.

7. 	Claims 70 – 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and Kim et al (WO 2014/196788 A1; U.S. Patent No. 9,862,784 B2 is used as English translation).
Fenech et al disclose a package as discussed above. With regard to Claim 71, Fenech et al fail to disclose the claimed difference in polar component of surface free energy. However, it would have been obvious for one of ordinary skill in the art to provide for an inner layer comprising nylon 12, as an inner layer comprising nylon is disclosed by Fenech et al. Fenech et al fail to disclose the claimed difference in polar component of surface free energy.
Schmidt et al teach a pressure sensitive adhesive (column 1, lines 61 — 62) comprising
polybutene (polyolefin comprising 1 — butene; column 2, lines 10 — 25) for the purpose
of obtaining an adhesive that has permanent tackiness (column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polybutene in order to obtain permanent tackiness as taught by Schmidt et al.
Additionally, Kim et al teach that it is well known in the art to provide for pressure
sensitive adhesive comprising polybutene that is unmodified, because additional polar groups
have not been incorporated (polybutene having high reactivity has not been preferred for use in
pressure sensitive adhesives; column 1, lines 45 — 54). It would have been obvious for one of
ordinary skill in the art to provide for a bonding layer that comprises unmodified polybutene in
order to provide for a pressure sensitive adhesive that is well known in the art as taught by Kim et al. The claimed difference in polar component of surface free energy would therefore be
obtained, as disclosed in Table 1 of the instant specification.
With regard to Claim 70, a bonding layer that does not comprise butyl rubber would therefore be obtained. Olefinic elastomer is also taught by Schmidt et al (styrene – butadiene block copolymer; column 4, lines 12 – 24). The bonding layer therefore consists of the polybutene and olefinic elastomer.

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 70, 
35 U.S.C. 112, second paragraph rejection of Claim 70 and 35 U.S.C. 103(a) rejection of Claim 70 as being unpatentable over Fenech et al (WO 2014/164416 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.  Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 7, 10, 14, 16 — 17 and 19 as being unpatentable over Fenech et al (WO 2014/164416 A1), of record in the previous Action, have been carefully considered  but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated February 1, 2022, that Figure 12 of Fenech et al shows that an inner cut and an outer cut that are offset from each other are not disclosed by Fenech et al. 
However, as stated on page 5 of the previous Action,  an inner cut and an outer cut that are offset from each other are disclosed in Figure 3.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782